Citation Nr: 0631043	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) on the basis that new and material evidence 
had not been submitted to reopen the claim.  The veteran 
perfected a timely appeal of this determination to the Board.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 1998, a Board decision denied the veteran 
entitlement to service connection for PTSD, and that decision 
became final.

2.  The veteran's initial service connection claim for PTSD 
was denied because the evidence did not demonstrate that 
there was a credible in-service stressor.

3.  New information provided by the veteran regarding the 
names of persons, locations, dates, and units of assignment, 
is relevant to the question of whether the veteran's alleged 
in-service stressors are credible.






CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1154(b), 5108, 7104(b), 
7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

In June 1998, a Board decision denied the veteran entitlement 
to service connection for PTSD, and that decision became 
final.  Essentially, the veteran argues that he has submitted 
new and material evidence to reopen his claim.

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
veteran did not serve in combat, alleged stressors must be 
corroborated by service records or other credible supporting 
evidence.  C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the Board initially denied the veteran's 
claim for PTSD on the basis that there was insufficient 
evidence of any in-service stressor.

In his April 2003 claim to reopen, the veteran described an 
incident during his service in Vietnam where the veteran's 
unit received heavy fire, a soldier was hit by shrapnel, and 
the veteran comforted the soldier until he was taken away for 
medical treatment.  The information given in the veteran's 
account includes his unit assignment, the name of the injured 
soldier, a two month time period during which the alleged 
incident occurred, and a location.

In May 2005 the RO received a statement from the veteran that 
described a base camp attack on his unit, during which a 
machine gunner was blown apart and after which the veteran 
helped clean up bodies and injured soldiers.  The statement 
describes a month and year, a location, and the veteran's 
unit at the time.

As the specific information provided in these statements, 
such as the location, dates, and names, was not considered in 
VA's prior denial of the veteran's claim, it is new.  As this 
information is relevant to demonstrating the credibility of 
the veteran's alleged in-service stressors, the information 
is material.  Furthermore, based on the specificity of this 
new information, the Board finds that the statement raises a 
reasonable possibility of substantiating the veteran's claim.

The Board therefore concludes that the veteran has submitted 
new and material evidence to reopen his previously denied 
claim.


ORDER

The claim of entitlement to service connection for a post-
traumatic stress disorder is reopened.  To this extent only, 
the benefit sought on appeal is allowed.


REMAND

The matter of entitlement to service connection for PTSD must 
be remanded for further development.  Specifically, the 
veteran should be asked to provide specific information 
regarding the occurrence of his stressors, such as full names 
of persons involved, approximate dates of stressors, places 
where the stressors occurred, and the veteran's unit of 
assignment at the time of the stressor's occurrence.  The RO 
should then request that the U.S. Army & Joint Services 
Records Research Center (JSRRC) verify any such stressors for 
which the veteran provides sufficient information.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The veteran should be asked to provide 
specific information regarding the 
occurrence of his claimed stressors.  
The appellant should be advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

3.	Upon receipt of any additional 
information obtained from the veteran, 
along with a copy of the veteran's DD 
214 and other service personnel 
records, information regarding the 
veteran's claimed stressors, including 
the stressor information described in 
the veteran's April 2003 claim and May 
2003 statement in support of claim, if 
sufficiently detailed to verify, should 
be forwarded to JSRRC for further 
verification.  All attempts by the RO 
to obtain such information should be 
documented in the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


